Exhibit 10.2

 

LOGO [g288721g84s36.jpg]

January 24, 2012

Larry E. Robbins, Esq.

Counsel to Special Committee, DRI Corporation

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail Suite 300

Raleigh, NC 27607

Re: The Finley Group, Inc. Chief Restructuring Officer Engagement

Dear Mr. Robbins:

The Finley Group, Inc. (“TFG”) would like to thank you for the opportunity to
submit this engagement letter which outlines our proposed services to you and
the Special Committee (the “Committee”) of DRI Corporation (“DRI” or the
“Company”). The Finley Group has completed over 600 assignments since 1985 and
is ideally suited for this engagement. Our understanding of the restructuring
process and our substantial experience in bankruptcy cases in North Carolina
provide us with a solid foundation to perform the tasks necessary to
successfully assist your organization in a timely and cost effective manner.

This letter will outline our understanding regarding the services to be provided
and the manner in which we would be compensated for these services.

Scope of Services

As directed by you, The Finley Group will provide Elaine Rudisill to serve as
the Chief Restructuring Officer to the Company, working under the direction of
the Special Committee and will assist you, the Board of Directors, your
management team, and other professionals engaged by the Company with respect to
the following:

All daily duties and responsibilities, both financial and operational, normally
required of a company Chief Restructuring Officer (“CRO”), including but not
limited to:

 

  •  

Assisting the Company in the preparation of cash requirements, cash forecasts
and financial projections.

 

  •  

Making recommendations to the Special Committee concerning various alternatives
in eliminating costs in order to maximize short-term and long-term cash flow and
in executing of Special Committee-approved cost-reduction measures.

 

  •  

Formulating and executing immediate cash conservation strategies (once plan is
discussed and approved by Special Committee).

6100 Fairview Road, Suite 1220, Charlotte, NC 28210

(704) 375-7542 Fax (704) 342-0879 www.finleygroup.com



--------------------------------------------------------------------------------

Larry Robbins

Special Committee, DRI Corporation

Page 2 of 5

 

  •  

Providing advice on the formulation and, if requested, execution of the overall
strategy and alternatives for the various potential sale opportunities the
Company is currently contemplating or may contemplate in the future.

 

  •  

Assessing and analyzing the sale or potential sale of the Company, as a going
concern and as an Asset sale with the assistance to Morgan Keegan, as requested.

 

  •  

Assisting in negotiations with lenders, creditors and parties in interest as
required in accomplishing the aforementioned goals of the Company.

 

  •  

Assisting with such other matters as may be requested that fall within the
Finley Group expertise and pursuant to the direction of the Special Committee.

In addition to the CRO roll as outlined above, The Finley Group will continue to
provide the services of Jay Kilkenny to the Company as needed pursuant to the
previously executed Financial Advisory Engagement Agreement. Both hourly billing
rates will remain $350.

Fees and Billing Arrangements

Invoices including actual out-of-pocket expenses will be presented monthly or
when unbilled services reduce the current retainer amount to $5,000 or less.
These billings are due upon presentation. All fees and expenses incurred must be
paid prior to the continuation of services.

In accordance with our customary practice, we required and received a $40,000
retainer in order to commence our fieldwork. We will apply all invoices against
the retainer and payments made by the Company will go to refresh the retainer
account.

In order that we may be able to provide assistance to the Company once it has
filed for bankruptcy, it is necessary that we have no unpaid billings as of the
time of filing. Consequently we will need to collect any fees due to us as of
the filing date, either by deducting them from the balance in the escrow account
or by payment from the Company.

Immediately prior to any bankruptcy filing, we will need to increase the
retainer amount to $75,000. This is required as it will likely be 90 days before
we receive court approval to collect any fees due for work after the filing.

Upon completion of the engagement, we will apply the retainer balance against
our final billing under this engagement and any portion of the retainer in
excess of final billings will be returned to the Company.



--------------------------------------------------------------------------------

Larry Robbins

Special Committee, DRI Corporation

Page 3 of 5

 

Other

 

  1. Our fees are not contingent upon the results of this engagement. We do not
predict either results or final developments in this matter.

 

  2. While our work may include an analysis of financial data, this engagement
will not include an audit, compilation or review of financial statements in
accordance with generally accepted auditing standards. Accordingly, as part of
this engagement, TFG will not express an opinion on any financial statements of
the Company.

 

  3. All reports and work product generated by TFG during this engagement are
meant for the Committee and the Company. Unless expressly provided for herein,
neither the Committee nor the Company shall disclose any of the work or analyses
performed by TFG during this engagement to any third party without the prior
written consent of TFG.

 

  4. As a part of this engagement, TFG may be requested to assist the Company
(and its legal or other advisors) in discussions with the Company’s creditors
and equity holders and with other interested parties. In the event that we
participate in such discussions, the representations made and the positions
advanced will be those of the Company and its management, not TFG, its
principals or employees.

 

  5. Our engagement hereunder may be terminated any time after by either party
from the execution date of this agreement upon written notice thereof to the
other party; however, the confidentiality provisions between the parties and the
compensation and expense reimbursement provisions will survive such termination.

 

  6. The Company shall indemnify and hold TFG harmless per the terms stated in
Exhibit A. The Company will include TFG in its Directors and Officers Liability
Insurance should TFG become a part of interim management or hold a board seat of
the Company.

Thank you for allowing us to assist you in this matter. If this letter conforms
to your understanding of our agreement, please sign it and return along with
payment for the requested retainer.

If you have any questions, please call me at (704) 375-7542.

Sincerely,

Elaine Rudisill

Managing Director



--------------------------------------------------------------------------------

Larry Robbins

Special Committee, DRI Corporation

Page 4 of 5

 

 

Accepted and Agreed: By:   /s/ John K. Pirotte Title:    Chair, Special
Committee, Board of Directors, DRI Corporation Date:    January 24, 2012



--------------------------------------------------------------------------------

Exhibit A

Indemnification

The Company shall indemnify and hold TFG harmless from and against any and all
expenses (including reasonable attorneys’ fees) judgments and fines (if such
settlement is approved in advance by the Company) incurred by reason of being
made a party or threatened to be made a party to any civil, criminal,
administrative or investigative action or suit (a “Claim”), by reason of any act
or omission to act before or after the acceptance date of this agreement, or
otherwise, by reason of the fact that he is or was a director or officer of the
Company to the extent permitted by applicable law. It is expressly the intention
of the parties hereto that TFG shall be indemnified by the Company in the manner
set forth and to the maximum extent permitted by applicable law. In the event
the Company shall be obligated hereunder to pay the expenses of any Claim, the
Company shall be entitled to assume the defense of such Claim with counsel
approved by TFG, which approval shall not be unreasonably withheld, upon the
delivery to TFG of written notice of its election to do so. After delivery of
such notice, approval of such counsel by TFG and the retention of such counsel
by the Company, the Company will not be liable to TFG under this Agreement for
any fees of counsel subsequently incurred by TFG with respect to the same Claim;
provided that (i) TFG shall have the right to employ TFG’s counsel in any such
Claim at TFG’s expense and (ii) if (A) the employment of counsel by TFG has been
previously authorized by the Company, (B) the Company and TFG shall have
reasonably concluded that there is a conflict of interest between the Company
and TFG in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of TFG’s counsel shall be at the expense of the Company. The Company shall have
the right to conduct such defense as it sees fit in its sold discretion,
including the right to settle any claim against TFG without the consent of TFG.

 

Accepted and Agreed: By:   /s/ John K. Pirotte Title:    Chair, Special
Committee, Board of Directors, DRI Corporation Date:    January 24, 2012